PD-00501-14
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                Transmitted 12/29/2014 1:34:32 PM
                                                                  Accepted 12/29/2014 3:56:03 PM
                                                                                     ABEL ACOSTA
                                                                                             CLERK




                                                                December 29, 2014


                                December 29, 2014

Mr. John Brown
Chief Deputy Clerk
Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, Texas 78711

Re: Damien Hernandez Cortez, No. PD-0501-14

Dear Mr. Brown:

       In response to your December 10, 2014 letter, I write to inform you that I
will present oral argument in the State’s behalf at the January 14, 2014 submission
of the above case.

      I apologize for my tardiness in responding to your notification. I had surgery
on my foot on December 18, and was out of the office until December 29
recuperating and for Christmas vacation – I simply overlooked my duty to respond.

       Thank you for your December 10, 2014 notification and for your attention to
this response.

                                                   Sincerely,


                                                   __/s/John L. Owen_____
                                                   John L. Owen
                                                   Assistant District Attorney
                                                   jackowen@co.potter.tx.us
                                                   (806) 379-2325
c: Eric Coats